Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT

                                      No. 04-16-00020-CV

                            IN THE INTEREST OF K.S.L., a Child

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-PA-00341
                     Honorable Charles E. Montemayor, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, that portion of the trial court’s order
terminating appellant Mother S.N.C.’s and appellant Father K.J.L.’s parental rights is REVERSED
and judgment is RENDERED that the Department of Family and Protective Services’ petition
requesting termination of Mother S.N.C.’s and Father K.J.L.’s parental rights is DENIED. That
portion of the trial court’s order appointing the Department of Family and Protective Services as
the permanent managing conservator of K.S.L. is AFFIRMED.

       SIGNED July 6, 2016.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice